ORDER

PER CURIAM.
Roland K. Schaefer (Appellant) appeals from the trial court’s summary judgment in favor of Kenneth H. Gibert (Respondent). We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent is entitled to summary judgment on Appellant’s claims against him. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).